Citation Nr: 0917479	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 60 percent for diabetes 
mellitus, Type I.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1980 to June 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the Veteran's claim for an increased 
rating for diabetes mellitus, Type I.  The claim was previously 
before the Board and was remanded to the RO in November 2006 
for further development of the record.


FINDINGS OF FACT

1. The Veteran's service-connected diabetes mellitus requires 
four to five insulin injections per day, a restricted diet, and 
regulation of his activities.  

2. The Veteran's diabetes mellitus is productive of episodes of 
hypoglycemic reactions requiring weekly consultations with a 
diabetic care provider. 

3. The Veteran's diabetes mellitus caused a progressive loss of 
weight.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is expected 
to provide; and (4) that VA must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ), as was done 
in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
dated in May 2004, March 2006 and March 2007 sent to the 
Veteran that fully addressed all notice elements.  In the March 
2007 letter, the Veteran was advised that VA used a Schedule 
for Rating Disabilities (Schedule) that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was also 
informed in the March 2006 letter that an effective date would 
be assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was 
provided with VA examinations in August 2001, January 2005, and 
November 2008.  His claims file was reviewed by the examiner at 
each examination.  38 C.F.R. § 4.2; Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-40 
(1995)(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the Veteran's claims folder).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Merits of the Claim

The RO granted the Veteran service connection for diabetes 
mellitus, Type I, in a July 1985 rating decision and assigned a 
20 percent disability evaluation, effective June 1985.  The 
Veteran did not appeal the initially assigned disability 
rating.

A rating decision in November 1987 granted an increased rating 
of 40 percent disability.  In October 2000, the Veteran again 
requested an increased rating for his diabetes.   In a November 
2001 rating decision, the RO granted a 60 percent disability 
rating.  This rating was confirmed and continued in a September 
2003 rating decision.  The Veteran timely appealed.  The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Because the 
preponderance of the evidence supports the claim, in particular 
with due application of the Schedule, the appeal will be 
granted. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. 
App. 505, 509- 510 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran is receiving a 60 percent rating for diabetes 
mellitus under 38 C.F.R.    § 4.119, DC 7913.  Pursuant to DC 
7913, a rating of 60 percent rating is warranted when the 
condition requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when the 
condition requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.

The Veteran has complications associated with his diabetes, 
including erectile dysfunction and peripheral neuropathy, for 
which he has been granted service connection and is receiving 
separate ratings.  To warrant a higher rating for diabetes 
mellitus itself, under DC 7913, the 100 percent criteria are 
conjunctive not disjunctive, i.e., there must be more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

In the instant case, the Board finds that the Veteran meets or 
approximates all the criteria for a 100 percent rating for 
diabetes mellitus under Diagnostic Code 7913.

The Board finds that the Veteran satisfies all of the criteria 
for a 100 percent rating under DC 7913.  According to a 
statement from his physician in May 2005, the Veteran receives 
four daily doses of insulin, is on a restricted diet, and is 
required to regulate his activities by restricting some of the 
more strenuous aspects of his employment.  In an April 2007 
statement, the Veteran stated that he requires five daily 
insulin injections.  

Additionally, at the Veteran's November 2008 VA diabetes 
mellitus examination, the Veteran reported that he had, on 
average, two episodes of hypoglycemia per week, for many years.  
The records evidence one hospitalization for hypoglycemia in 
October 2000.  He had no hospitalizations as a result of 
ketoacidosis.  However, the criteria provides for either at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider.  The Veteran reported at the November 
2008 VA examination that he is enrolled in a program through 
the VA called "Health buddies", which allows him to transmit 
his blood sugar readings daily to a diabetic care provider.  
While, he does not physically visit a diabetic care provider 
weekly, his diabetes does require daily monitoring by a health 
care professional.  Accordingly, he satisfies this prong of the 
criteria.      

Finally, the Board finds that Veteran has progressive loss of 
weight due to his service-connected diabetes.  In October 2000, 
the Veteran weighed 180 pounds.  At the Veteran's January 2005 
VA exam, he weighed 175 pounds.  In May 2008, his weight was 
165.pounds.  At his November 2008 VA exam, the Veteran's weight 
was 159 pounds and a December 2008 record indicates that his 
weight again declined.  The most recent record from March 2009 
indicates that the Veteran weighed 176 pounds.  Despite the 
recent gain, the Veteran's medical records reflect a 
progressive loss of weight.  Therefore, he approximates the 
final requirement of the criteria for a rating of 100 percent 
for his diabetes.
 
For these reasons, the Board finds that the symptomatology of 
the Veteran's service-connected diabetes mellitus meets the 
criteria for the next higher rating of 100 percent under 
Diagnostic Code 7913.

The Board finds that there is no showing that the Veteran's 
diabetes reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  As noted, the evidence reflects that the Veteran 
is employed and his diabetes has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  Moreover, the Veteran 
has not been frequently hospitalized for his diabetes, and his 
diabetes has not been shown to otherwise render impractical the 
application of the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the Board 
finds that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For 
the foregoing reasons, the Board finds that the claim for a 100 
percent for diabetes must be granted.  



	
ORDER

Entitlement to an increased rating for service-connected 
diabetes mellitus, Type I, to 100 percent disabling, is 
granted. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


